Exhibit 10.1

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

Execution Version

 

COMMERCIAL MANUFACTURING and PACKAGING AGREEMENT
(Phentermine Hydrochloride and Topiramate capsules)

 

This Commercial Manufacturing and Packaging Agreement (“Agreement”) is made as
of this 17th day of July, 2012 (“Effective Date”), by and between VIVUS, Inc., a
Delaware corporation, with a place of business at 1172 Castro St., Mountain
View, CA 94040 (“Client”), and Catalent Pharma Solutions, LLC, a Delaware
limited liability company with a place of business at 14 Schoolhouse Road,
Somerset, New Jersey 08873, USA (“Catalent”).

 

RECITALS

 

A.            Client is a pharmaceutical company that develops, markets and
sells pharmaceutical products, including the Product (as defined below);

 

B.            Catalent provides certain pharmaceutical development,
manufacturing, packaging and analytical services to the pharmaceutical industry;

 

C.            Client and Catalent have entered into a Development and License
Agreement dated 5 September 2006 (the “Development Agreement”), pursuant to
which Catalent developed a formulation of the API (as defined below); and

 

D.            Client desires to engage Catalent to manufacture and supply
Product to Client for commercial use, and Catalent desires to manufacture and
supply such Product to Client for such use, all pursuant to the terms and
conditions set forth in this Agreement.

 

THEREFORE, in consideration of the mutual covenants, terms and conditions set
forth below, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

The following terms have the following meanings in this Agreement:

 

1.1                        “Acknowledgement” has the meaning set forth in
Section 4.2.

 

1.2                        “Adverse Supply Event” means the occurrence of any
one of the following: (1) with respect to quantities of Product specified in the
Firm Commitment, any failure to deliver, during the initial *** period (the
“Initial Period”), at least *** percent (***%) of Product within *** days of the
requested delivery date and *** percent (***%) of Product within *** days of the
delivery date set forth in the Purchase Order; (2) with respect to quantities of
Product specified in the Firm Commitment, any failure to deliver, during any ***
period following the Initial Period, at least *** percent (***%) of Product
within *** days of the requested delivery date and *** percent (***%) of Product
within *** days of the delivery date set forth in the Purchase Order; or
(3) interruption in supply of Product to Client for a period of *** consecutive
days, due to Catalent’s failure to maintain Facility Approvals (as defined in

 

--------------------------------------------------------------------------------


 

Section 9.3).  For clarity, failure to deliver, shall not include any delay in
shipment of Product caused by events outside of Supplier’s reasonable control,
such as (i) availability of Client-supplied Materials or Raw Materials, (ii) US
FDA customs clearance of shipment to Client or its designee, (iii) a delay in
Product release approval from Client or receipt of non-conforming
Client-supplied Materials or Raw materials, or (iv) any extensions agreed upon
pursuant to Section 3.3 with respect to long lead time materials.

 

1.3                        “Affiliate(s)” means, with respect to Client or any
third party, any corporation, firm, partnership or other entity that controls,
is controlled by or is under common control with such entity; and with respect
to Catalent, Catalent Pharma Solutions, Inc. (“CPS, Inc.”) and any corporation,
firm, partnership or other entity controlled by CPS, Inc.  For the purposes of
this definition, “control” shall mean the ownership of at least fifty percent
(50%) of the voting share capital of an entity or any other comparable equity or
ownership interest.

 

1.4                        “Agreement” has the meaning set forth in the
introductory paragraph, and includes all its Attachments and other appendices
(all of which are incorporated herein by reference) and any amendments to any of
the foregoing made as provided herein or therein.

 

1.5                        “API” means the compounds Phentermine HCl and
Topiramate, as further described in the Specifications, that have been released
by Client and provided to Catalent, along with a certificate of analysis, as
provided in this Agreement.

 

1.6                        “Applicable Laws” means all laws, ordinances,
rules and regulations, as amended from time to time, of each country within the
Territory applicable to the Processing and/or Packaging or any aspect of either
of the foregoing, and the activities of Catalent or Client, as the context
requires, under this Agreement, including (A) all applicable federal, state and
local laws and regulations of each country within the Territory, (B) the U.S.
Federal Food, Drug and Cosmetic Act, (C) if applicable, Drug Enforcement Agency
regulations, Regulation no. 726/2004 and Directive 2004/27/EEC, each as
implemented in any country of the Territory, and (C) cGMP.

 

1.7                        “Batch” means a defined quantity of Bulk Product or
Packaged Product that has been or is being Processed or Packaged in accordance
with the Specifications.

 

1.8                        “Bulk Product” means the fully Processed
pharmaceutical capsule product containing the combination of APIs in the
specific strengths and concentrations described in the Specifications and that
has been Processed in accordance with the Specifications.

 

1.9                        “Catalent Defective Processing” has the meaning set
forth in Section 5.1.

 

1.10                      “Catalent Defective Packaging” has the meaning set
forth in Section 5.1.

 

1.11                      “Catalent” has the meaning set forth in the
introductory paragraph, or any successor or permitted assign.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.12                      “Catalent Indemnitees” has the meaning set forth in
Section 13.2.

 

1.13                      “Catalent Background IP” has the meaning set forth in
Article 11.

 

1.14                      “cGMP” means current Good Manufacturing Practices
promulgated by the Regulatory Authorities, including within the meaning of 21
C.F.R. Parts 210 and 211, as amended, and equivalent non-U.S. regulations
(including 2003/94/EEC Directive as implemented in any country of the Territory,
as supplemented by Volume 4 of EudraLex published by the European Commission),
as amended, solely to the extent such non-U.S. regulations are otherwise
included in Applicable Laws.

 

1.15                      “Change of Control” means, with respect to a party:
(a) any merger, reorganization, consolidation, or other business combination of
such party with a Third Party that results in the voting securities of such
party outstanding immediately prior thereto ceasing to represent at least fifty
percent (50%) of the combined voting power of the surviving entity immediately
after such merger, reorganization, consolidation, or other business combination;
(b) a Third Party becoming the beneficial owner of fifty percent (50%) or more
of the combined voting power of such party; or (c) the sale, transfer, exchange
or other disposition to a Third Party of all or substantially all of a party’s
assets or business relating to this Agreement (whether alone or in connection
with a sale, transfer, exchange or other disposition of other assets or
businesses of such Party).  Notwithstanding the foregoing, Change in Control
shall not include any transaction in which a party or its successor(s) issues
securities to investors solely for capital raising purposes.

 

1.16                      “Client” has the meaning set forth in the introductory
paragraph, or any successor or permitted assign.

 

1.17                      “Client Indemnitees” has the meaning set forth in
Section 13.1.

 

1.18                      “Client Background IP” has the meaning set forth in
Article 11.

 

1.19                      “Client-supplied Materials” means any materials to be
supplied by or on behalf of Client to Catalent for Processing or Packaging, as
provided in Attachment B, including API.

 

1.20                      “Confidential Information” has the meaning set forth
in Section 10.2.

 

1.21                      “Contract Year” means each consecutive 12 month period
beginning on the Launch Date or anniversary thereof, as applicable.

 

1.22                      “Defective Product” has the meaning set forth in
Section 5.1.

 

1.23                      “Effective Date” has the meaning set forth in the
introductory paragraph.

 

1.24                      “Exception Notice” has the meaning set forth in
Section 5.1.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.25                      “Facility” means each of Catalent’s facilities located
in ***; or such other facility as agreed in writing by the parties.

 

1.26                      “Firm Commitment” has the meaning set forth in
Section 4.1.

 

1.27                      “Invention” has the meaning set forth in Article 11.

 

1.28                      “Launch Date” means the date of the first commercial
sale of Packaged Product by Client to a Third Party.

 

1.29                      “Losses” has the meaning set forth in Section 13.1.

 

1.30                      “Packaging,” “Package” or “Packaged” means the final
(secondary) packaging of Bulk Product in accordance with the Packaging
Specifications, as well as any testing or quality-related activities required by
this Agreement or the Quality Agreement in connection with the foregoing.

 

1.31                      “Packaging Facility” means the facility located in
***, or such other facility as agreed in writing by the parties.

 

1.32                      “Packaged Product” means Bulk Product that has been
Processed and Packaged in accordance with the Specifications and under the terms
of this Agreement.

 

1.33                      Packaging Specifications” means the specifications for
Packaging set forth in Attachment B, along with any mutually agreed upon valid
amendments or modifications thereto, in accordance with Article 8.

 

1.34                      “Process,” “Processed” or “Processing” means the
compounding, filling, producing and bulk packaging of the API and Raw Materials
into Bulk Product (including the production of beads containing API and
encapsulation of such beads), in accordance with the Specifications, Applicable
Laws and the terms of this Agreement, as well as any testing or quality-related
activities required by this Agreement or the Quality Agreement in connection
with the foregoing.

 

1.35                      “Processing Date” means the day on which Product is
scheduled to be compounded by Catalent, as identified in an Acknowledgement in
accordance with Section 4.2.

 

1.36                      “Processing Facility” means Catalent’s facility
located in ***.

 

1.37                      “Processing Specifications” means the specifications
for Processing set forth in Attachment B, along with any mutually agreed upon
valid amendments or modifications thereto, in accordance with Article 8.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.38                      “Product” means Bulk Product and/or Packaged Product,
as applicable.

 

1.39                      “Product Maintenance Services” has the meaning set
forth in Section 2.3.

 

1.40                      “Purchase Order” has the meaning set forth in
Section 4.2.

 

1.41                      “Qualified Capability” means, with respect to a
particular activity at Catalent’s *** site, Catalent having the necessary
manufacturing capabilities and Facility Approvals needed for Client to apply for
Regulatory Approval for such activity.

 

1.42                      “Quality Agreement” has the meaning set forth in
Section 9.7.

 

1.43                      “Raw Materials” means all raw materials, excipients,
supplies, components, labeling and packaging, in each case, as necessary to
perform Processing and/or Packaging in accordance with the Specifications, as
provided in Attachment B, but not including Client-supplied Materials.

 

1.44                      “Recall” has the meaning set forth in Section 9.6.

 

1.45                      “Regulatory Approval” means any approvals, permits,
product and/or establishment licenses, registrations or authorizations,
including approvals pursuant to U.S. Investigational New Drug applications, New
Drug Applications and Abbreviated New Drug Applications (or equivalent non-U.S.
filings within the Territory, such as European marketing authorization
applications), as applicable, of any Regulatory Authorities that are necessary
or advisable in connection with the development, manufacture, testing,
packaging, use, storage, exportation, importation, transport, promotion,
marketing, distribution or sale of API or Product in the Territory.

 

1.46                      “Regulatory Authority” means the international,
federal, state or local governmental or regulatory bodies, agencies,
departments, bureaus, courts or other entities located within the Territory
(including the United States Food and Drug Administration and the European
Medicines Agency) responsible for or involved in (A) the regulation (including
pricing) of any aspect of pharmaceutical or medicinal products intended for
human use, including the development, manufacture, marketing, sale,
distribution, packaging or use thereof or (B) health, safety or environmental
matters generally.

 

1.47                      “Review Period” has the meaning set forth in
Section 5.1.

 

1.48                      “Rolling Forecast” has the meaning set forth in
Section 4.1.

 

1.49                      “Specifications” means, collectively the Processing
and Packaging procedures, processes, directions, requirements, standards,
quality control testing and other data and the scope of services, in each case
as set forth in Attachment B, along with any valid mutually agreed upon written
amendments or modifications thereto, in accordance with Article 8.  The

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

Specifications include, without limitation, the Processing Specifications and
the Packaging Specifications.

 

1.50                      “Term” has the meaning set forth in Section 16.1.

 

1.51                      “Territory” means ***.

 

1.52                      “Third Party” means any person or entity other than
Client, Catalent or their respective Affiliates.

 

1.53                      “Unit Pricing” has the meaning set forth in
Section 7.1(B).

 

1.54                      “Validation Services” has the meaning set forth in
Section 2.1.

 

ARTICLE 2

VALIDATION, PROCESSING, PACKAGING, & RELATED SERVICES

 

2.1          Validation Services.  Catalent shall perform the qualification,
validation and stability services described in Section 7.8 and Attachment A (as
amended, the “Validation Services”).

 

2.2          Exclusive Supply and Purchase of Product.  Catalent shall Process
and Package Bulk Product at the Facilities in accordance with the
Specifications, the Applicable Laws and the terms and conditions of this
Agreement.  Except as provided below with respect to an Adverse Supply Event,
for the Contract Years specified in the table below, Client shall purchase from
Catalent the indicated percentage of Client’s and Client’s Affiliates’
requirements of Product and Packaged Product for commercial sale, physician
samples, and trade samples in the Territory.

 

Contract Year

 

Percentage of Requirements

 

1st Contract Year

 

100

%

2nd Contract Year

 

100

%

3rd Contract Year

 

***

%

4th Contract Year

 

***

%

 

Notwithstanding the foregoing:

 

(I)            the percentage for the 3rd Contract Year shall automatically
increase to *** percent (***%) if each of the following requirements
(“Requirements”) is satisfied:

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

(a)           Catalent is Packaging Product (or has the Qualified Capability to
Package Product) in accordance with the terms of this Agreement at its Facility
in *** no later than ***; and

 

(b)           Catalent is performing the encapsulation step of Processing (or
has the Qualified Capability to do so) in accordance with the terms of this
Agreement at its Facility in *** no later than ***; and

 

(c)           Subject to Section (IV) below, Catalent is performing all steps of
Processing (or has the Qualified Capability to do so) in accordance with the
terms of this Agreement at its Facility in *** no later than ***; and

 

(d)           Catalent has satisfied the KPI requirements as set forth in
Attachment E for each and every measurement period during the first two
(2) Contract Years; and

 

(e)           as of the end of the 2nd Contract Year, the processing and
analytical portion of the Unit Price has decreased by *** percent (***%)
relative to the processing and analytical portion of the Unit Price (as set
forth on Attachment C) as of the Effective Date (e.g., as a result of the
sharing of cost savings with Client pursuant to Section 8.2, or any other
reductions in the processing and analytical portion of the Unit Price charged to
Client).  For clarity, any price increases pursuant to Section 7.2 shall not be
counted in calculating the percentage price decrease.  For example, if the
processing and analytical portion of the Unit Price is $50.00 on the first
anniversary of the Effective Date and thereafter is increased to $52.50 pursuant
to Section 7.2, a ***% decrease would be satisfied by a processing and
analytical portion of the Unit Price of $*** (calculated as follows: ***).

 

(II)          the percentage for the 4th Contract Year shall automatically
increase to *** percent (***%), if (x) Requirements (I)(a)-(e) are satisfied,
(y) Catalent has met the operational performance KPI requirements set forth in
Attachment E for each and every measurement period during the second Contract
Year and during the *** period beginning on the first day of the third Contract
Year, and (z) as of the end of the 3rd Contract Year, the processing and
analytical portion of the Unit Price has decreased by *** percent (***%)
relative to the processing and analytical portion of the Unit Price as of the
Effective Date (e.g., as a result of the sharing of cost savings with Client
pursuant to Section 8.2, or any other reductions in the processing and
analytical portion of the Unit Price charged to Client).  For clarity, any price
increases pursuant to Section 7.2 shall not be counted in calculating the price
decrease.

 

(III)        Catalent shall meet operational performance KPIs as set forth in
Attachment E.  In the event that Catalent does not meet such KPIs during the ***
period beginning on the first day of the third Contract Year, then (x) if,
pursuant to Section (I), the percentage for the 3rd Contract Year has been
adjusted to ***%, then the percentage in Section 2.2 applicable to the fourth
Contract Year remain at ***%; and (y) if, pursuant to Section (I), the
percentage for the 3rd Contract Year has not been adjusted, then the percentage
in Section 2.2 applicable to the fourth Contract Year shall automatically change
to *** percent (***%).

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

(IV)         On or before ***, the parties shall meet to discuss whether
Catalent should obtain the Qualified Capability to permit all steps of
Processing to be performed at its Facility in ***.  If the parties mutually
agree that Catalent should do so, then, and only then, will item (I)(c) be
included as a Requirement.

 

A.            The parties agree to negotiate in good faith terms to expand
Processing and Packaging capacity in response to market signals if Product
demand increases.  In the event that, despite such good faith negotiations, the
parties fail to agree in principle on the material “heads of terms” to expand
the Processing and Packaging capacity within *** days after Client first
notifies Catalent of such increased demand, then Client shall have the right to
source from an alternative supplier the quantity of Packaged Product that
Catalent is unable to Process and/ or Package; provided, however, that for the
first two (2) years following Client’s retention of such alternative supplier,
Client shall be permitted to source from such alternative supplier *** percent
(***%) (or a lower percentage selected by Client in its sole discretion) of
Client’s and Client’s Affiliates’ requirements of Product and Packaged Product
for commercial sale, physician samples, and trade samples in the Territory.

 

B.            In the event of an Adverse Supply Event, Client shall have the
right to source from an alternative supplier the quantity of Packaged Product
that is the subject of the Adverse Supply Event; provided, however, that for the
first *** following Client’s retention of such alternative supplier, Client
shall be permitted to source from such alternative supplier *** percent (***%)
(or a lower percentage selected by Client in its sole discretion) of Client’s
and Client’s Affiliates’ requirements of Product and Packaged Product for
commercial sale, physician samples, and trade samples in the Territory.

 

E.            For the avoidance of doubt, nothing herein shall limit Client’s
(or its Affiliates’) ability, at its (or their) sole discretion (1) to obtain
Bulk Product or Processed Product for clinical use from one or more Third
Parties or (2) after ***, to qualify one or more Third Parties for the
Processing and/or Packaging of Product for commercial sale (including allowing
such Third Parties to Process and/or Package Product in order to generate
validation Batches), it being understood that during the first four Contract
Years, Client shall not obtain Product for commercial sale from such Third
Parties unless and until a Adverse Supply Event has occurred or unless and until
the applicable percentage in the table above for a particular Contract Year is
less than one hundred percent (100%).  After ***, Catalent shall use its
commercially reasonable efforts to provide reasonable technical assistance to
Client, as reasonably requested by Client, in connection with Client’s efforts
to establish and qualify the Third Party or Third Parties described in
subsection (2) above in a timely and orderly manner at Catalent’s
then-prevailing rates for such services, which efforts shall include, without
limitation,

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

Catalent providing Client with access to Catalent Background IP and Catalent
Inventions licensed to Client pursuant to Article 11.

 

2.3          Product Maintenance Services.  Catalent shall provide the following
product maintenance services (the “Product Maintenance Services”):

 

A.            With respect to Processing, the annual audit rights (as further
described in Section 9.5) per Contract Year; regulatory audits (as further
described in Section 9.4), including pre-approval inspection activities; one
(1) annual Bulk Product review (within the meaning of 21 CFR § 211.180) per
contract year (except during the first Contract Year, when Catalent shall
provide *** such annual reviews); access to document library over and above the
Quality Agreement, including additional copies of Batch paperwork or other Batch
documentation; assistance in seeking Regulatory Approvals in the United States;
Bulk Product document and sample storage relating to cGMP requirements; vendor
re-qualification; maintenance, updates and storage of master Batch documentation
and audit reports; sampling of all incoming API and Raw Materials, monthly
inventory reports in Catalent format and as set forth in Section 3.4(B),
coordination of shipping activities as directed by Client; and maintenance of
miscellaneous dedicated items, such as tooling, equipment filter bags, PLC and
other dedicated electronic systems and equipment replacement parts, as
applicable.

 

B.            With respect to Packaging, the annual audit rights (as further
described in Section 9.5) per contract year; regulatory audits (as further
described in Section 9.4), including pre-approval inspection activities; one
(1) annual product review (within the meaning of 21 CFR § 211.180) (except
during the ***, when Catalent shall provide *** such annual reviews); and
equipment and tooling maintenance, as applicable.

 

C.            For avoidance of doubt, (X) the following services are not
included in Product Maintenance Services or Unit Price with respect to
Processing:  technology transfer; analytical work; stability, other than the
bulk stability described above; and process rework, as applicable; and (Y) the
following services are not included in Product Maintenance Services or Unit
Price with respect to Packaging:  tooling purchases and repair; technology
transfer; analytical work; stability; auditing of Suppliers; and retain
storage.  The Parties shall agree on prices for the foregoing services prior to
Catalent performing them.

 

2.4          Other Related Services.  Catalent shall provide such
Product-related services, other than Validation Services, Processing, Packaging,
and Product Maintenance Services, as agreed to in writing by the parties from
time to time.  Such writing shall include the scope and fees for any such
services and be appended to this Agreement.  The terms and conditions of this
Agreement shall govern and apply to such services.

 

2.5          Approval of Subcontracting.  Other than its supply arrangements
with respect to Raw Materials pursuant to Article 3 below, Catalent may not
subcontract, sublicense or otherwise delegate all or any portion of its
obligations under this Agreement to a Third Party without Client’s prior written
approval, which shall not be unreasonably withheld. Notwithstanding the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

foregoing, the parties agree that Catalent may, without further approval or
consent, subcontract the Packaging portion of services to an acquirer of
Catalent’s commercial packaging business. Catalent shall have the right to cause
any of its Affiliates to perform any of its obligations hereunder, provided that
it provides Client with prior written notice that is sufficiently in advance of
any changes in responsibilities so as to permit Client to make any and all
necessary regulatory submissions and obtain any and all necessary regulatory
approvals.  Any activities performed by subcontractors, including Catalent’s
Affiliates, shall be subject to the terms of this Agreement and Catalent shall
ensure that such subcontractors comply with the terms of this Agreement.  In any
event, Catalent shall be responsible for all subcontracted activities as if the
same were performed by Catalent itself pursuant to the terms of this Agreement.

 

ARTICLE 3

MATERIALS

 

3.1          General.  Catalent shall be responsible for the procurement of all
Raw Materials (other than as set forth in Section 3.2 below) necessary to
Process and Package Bulk Product, consistent with the quantity of Product
forecasted by Client in the Firm Commitment portion of each Rolling Forecast
pursuant to Section 4.1 below and consistent with the requirements set forth in
Section 3.3.

 

3.2          API; Client-supplied Materials.

 

A.            Client shall, at Client’s sole cost and risk, provide to Catalent
for Processing API, applicable reference standards, and any other
Client-supplied Materials agreed to by the Parties from time to time, in
quantities sufficient to meet Client’s requirements for Product. Upon Client’s
request, Catalent will procure the applicable reference standards on Client’s
behalf and charge to the Client the cost thereof as a pass through, without
additional mark-up. Client shall deliver such items, together with associated
certificates of analysis, to the designated Facility no later than *** days
before the Processing Date upon which such items will be used by Catalent,
provided that (i) such Processing Date shall be communicated by Catalent to
Client in writing at least *** days in advance of its occurrence and (ii) Client
shall deliver such items not earlier than *** days before the Processing Date. 
Until the end of the first Contract Year, upon reasonable notice to Catalent,
Client may send API to the Processing Facility earlier (but in no event more
than *** days earlier), and Catalent will store any such API at the Processing
Facility at no charge to Client.  Client shall be responsible at its expense for
securing any necessary export or import clearances or permits required in
respect of supply to Catalent of such items.  Catalent shall use such items
solely and exclusively for Processing and Packaging of Product in accordance
with this Agreement.  Prior to delivery of any such items, Client shall provide
to Catalent a copy of all applicable material safety data sheets, safe handling
instructions and health and environmental information, and shall promptly
provide any updates or revisions thereto.

 

B.            Within *** days of receipt of API or any other Client-supplied
Materials by Catalent, Catalent shall inspect such items to verify their
identity and to visually check for

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

damage to the shipping containers and shall perform only such testing as
expressly required of Catalent in the Specifications.  Catalent shall not be
liable for any defects in API or any other Client-supplied Materials, or in
Product as a result of defective API or any other Client-supplied Materials,
unless Catalent failed to properly perform the foregoing obligations.  Catalent
shall follow Client’s reasonable written instructions in respect of return or
disposal of defective API or any other Client-supplied Materials, at Client’s
direction and Client’s sole cost and risk.

 

C.            Client shall retain title to API and any other Client-supplied
Materials at all times and shall bear the risk of loss thereof, provided that
during the time API or other Client-supplied Materials are in Catalent’s control
(including, without limitation, during transport from one Facility to another),
Catalent shall bear the risk of loss of API or other Client-supplied Materials
arising from the negligence or willful misconduct of, or breach of this
Agreement or Applicable Laws by, Catalent, its Affiliates or their respective
personnel, subject to the limits set forth in Article 14.  Catalent will keep
and use the API or other Client-supplied Materials only at the designated
Facility.  Catalent agrees that the API or other Client-supplied Materials will
not be removed from such Facility unless Catalent receives prior written notice
from Client to move it.  Catalent shall provide appropriate segregated storage
for API or other Client-supplied Materials at such Facility in accordance with
the Specifications and in full compliance with Applicable Laws.  Catalent shall
not handle the API or other Client-supplied Materials except as necessary to
Process and Package Product or otherwise expressly instructed by Client. 
Catalent shall limit access to the API and other Client-supplied Materials to
those of its employees that require such access for the purposes of Processing
and Packaging Product under this Agreement. Catalent agrees to use its
commercially reasonable efforts to minimize the wastage of API or other
Client-supplied Materials involved in the Processing and Packaging of Product
hereunder.  Promptly following Client’s request at any time during the Term, any
and all API and/or other Client-supplied Materials (as specified by Client) will
be delivered by Catalent to Client at Client’s expense, or made available for
collection by Client at the Facility at which such items are stored, as directed
by Client, and Catalent will fully cooperate with and assist Client in
connection with any such request.

 

3.3          Raw Materials.

 

A.            Catalent shall be responsible for procuring, inspecting and
releasing adequate Raw Materials as necessary to meet the Firm Commitment,
unless otherwise agreed to by the parties in writing. The Unit Price set forth
on Attachment C, incorporates the cost of all Catalent-supplied Raw Materials. 
Catalent shall not be liable for any delay in delivery of Product if all of the
following are true:  (i) such delivery delay is caused by Catalent being unable
to obtain, in a timely manner, a particular Raw Material necessary for
Processing or Packaging, (ii) Catalent placed orders for such Raw Materials
promptly following receipt of Client’s Firm Commitment, and (iii) Catalent’s
inability to obtain such Raw Material in a timely manner was the result of
circumstances outside Catalent’s reasonable control.  At all times during the
first Contract Year, Catalent shall establish and maintain a stock of Raw
Materials sufficient to meet *** percent (***%) of the Firm Commitment.  In the
event that any Raw Material becomes subject to

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

purchase lead times beyond the Firm Commitment time frame, the parties will
negotiate in good faith an appropriate amendment to this Agreement, including
Section 4.1.  Catalent shall use commercially reasonable efforts to promptly
notify Client in the event that an impairment to Catalent’s credit or any other
financial issue has, or is reasonably likely to have, a material negative impact
on Catalent’s ability to purchase the Raw Materials in a timely manner.

 

B.            In obtaining Raw Materials hereunder, Catalent shall only use
those specific suppliers, manufacturers, and/or vendors (“Vendors”) that have
been approved by Client in advance.  The approved Vendors as of the Effective
Date are listed in the Specifications, and the parties agree to update the
Specifications to reflect any additions or amendments to the list of
Client-approved Vendors.  Catalent shall use commercial reasonable efforts to
procure the supply of all Raw Materials for Client at the lowest prices
reasonably available, consistent with and having regard to such matters as
security and sources or supply, quality of product, volume requirements, and
terms and conditions of supply.  Client will be responsible for all costs
associated with qualification of any Vendor who has not been previously
qualified by Catalent.  If Client requests Catalent to change a Vendor and the
cost of the Raw Material from any such alternate Vendor is greater than
Catalent’s costs for the same raw material of equal quality from the existing
Vendor, Catalent shall add the difference between Catalent’s cost of the Raw
Material and the alternate Vendor’s cost of the Raw Material to the Unit
Pricing.  If Client requests Catalent to change a Vendor and the cost of the Raw
Material from any such alternate Vendor is lower than Catalent’s costs for the
same raw material of equal quality from the existing Vendor, Catalent shall
subtract the difference between Catalent’s cost of the Raw Material and the
alternate Vendor’s cost of the Raw Material from the Unit Pricing.

 

C.            All Raw Materials hereunder, and Catalent’s use thereof in the
Processing and Packaging, shall comply with: (a) the specifications applicable
thereto as reasonably determined by Client and as set forth in the
Specifications, current batch records, and/or other appropriate documentation
(provided that such specifications may only be amended upon Client’s prior
written approval); (b) all Applicable Laws, the Quality Agreement, and all
applicable Regulatory Approvals; and (c) the use, re-test, or expiration date,
as applicable, of such Raw Materials, if applicable, in accordance with the
recommendations of the manufacturers or vendors thereof.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

3.4         Storage and Use of Raw Materials; Inventory Reports.

 

A.            Storage and Use.  Catalent shall ensure that all Raw Materials are
stored in accordance with Applicable Laws, any other requirements mutually
agreed upon by Client and Catalent, and any instructions of Third Party
suppliers.  Catalent shall use the first-in, first-out (FIFO) method of
materials storage for Raw Materials and Client-supplied Materials, subject to
the prudent and appropriate usage of the first expiring, first out (FEFO)
method.  Catalent shall be responsible, at its expense, to obtain and maintain
at all times during the term of this Agreement all permits and licenses required
for it to carry out its obligations hereunder.  Except as set forth in
Section 3.6 below, Catalent shall be responsible for, and shall bear all costs
associated with, any obsolete or expired Raw Materials.

 

B.            Inventory Reports.  Commencing no later than the first full
calendar month after Client provides the first Rolling Forecast pursuant to
Section 4.1 below, within five (5) business days after the end of each calendar
month, Catalent shall provide to Client a monthly written report outlining, by
Facility:  (a) the amount of its inventory of all API, other Client-supplied
Materials, other critical Raw Materials (as such critical Raw Materials are
identified by Client from time to time), and Product (including work-in-process)
as of the end of the applicable calendar month, separately identifying such
amounts of API, each such other Client-supplied Materials, such other critical
Raw Material, and Product (including work-in-process, which will be separately
identified); and (b) the quantity of API used in the immediately preceding
calendar month and the extent to which such quantity of API was more or less
than Catalent’s predicted requirements of API for such month.

 

3.5           Artwork and Packaging.  Client shall provide or approve, prior to
the procurement of applicable components, all artwork, advertising and packaging
information necessary for Processing or Packaging.  Such artwork, advertising
and packaging information is and shall remain the exclusive property of Client,
and Client shall be solely responsible for the content thereof.  Such artwork,
advertising and packaging information or any reproduction thereof may not be
used by Catalent in any manner other than performing its obligations hereunder. 
For the avoidance of doubt, (i) Client shall have the right to modify, update or
otherwise change any such artwork, advertising and packaging information in its
sole discretion, provided Client notifies Catalent of the same as set forth in
Section 8.1 and provides Catalent with all necessary materials with respect
thereto, and any such modification, update or change shall be considered a
change in the Specification (and, in particular, the Packaging Specification),
including for purposes of 3.6 below.  Client must obtain Catalent’s prior
written consent prior to utilizing Catalent’s name on any packaging.

 

3.6           Reimbursement for Materials.  In the event of (A) a Specification
change for any reason, (B) obsolescence of any Raw Material (which, for clarity,
does include any expiration of Raw Material), (C) termination of this Agreement
by Catalent pursuant to Section 16.2(A) or 16.2(B), or (D) termination of this
Agreement by Client, other than pursuant to Section 16.2 (B), Client shall bear
the cost of any unused Raw Materials (including packaging at direct cost, plus
the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

lower of *** percent (***%) or $***, per event) procured by Catalent, so long as
Catalent purchased such Raw Materials in quantities consistent with Client’s
most recent Rolling Forecast, including amounts purchased by Catalent to comply
with its obligations under Section 4.2(c), and the supplier’s minimum purchase
obligations (if any).  Catalent shall employ commercially reasonable efforts to
mitigate such costs, including, to the extent approved by Client, (1) using such
Raw Materials in connection with other activities performed by Catalent,
including with respect to the supply of product to Third Parties or the
performance of services on behalf of Third Parties, or (2) returning such Raw
Materials to the original vendor thereof.

 

ARTICLE 4

MINIMUM COMMITMENT, PURCHASE ORDERS & FORECASTS

 

4.1           Forecast.  On or before the *** of each calendar month, beginning
with the first full calendar month following the Effective Date, Client shall
furnish to Catalent a written *** rolling forecast of the quantities of Bulk
Product and/or Packaged Product that Client intends to order from Catalent
during such period (“Rolling Forecast”).  The first *** of each Rolling Forecast
shall constitute a binding order for the quantities of Product specified therein
(“Firm Commitment”) and the following *** of the Rolling Forecast shall be
non-binding, good faith estimates.  Starting with the first full month in which
the *** occurs and for the remainder of the Term, Client shall use its
commercially reasonable efforts to ***.

 

4.2           Purchase Orders.

 

A.            From time to time as provided in this Section 4.2(A), Client shall
submit to Catalent a binding, non-cancelable purchase order for Product
specifying the number of Batches of Bulk Product on a per strength basis, the
number Batches of Packaged Product in each configuration, and the mutually
agreed upon delivery date for such Product (“Purchase Order”).  Concurrently
with the submission of each Rolling Forecast, Client shall submit a Purchase
Order for the Firm Commitment.  Purchase Orders for quantities of Product in
excess of the Firm Commitment shall be submitted by Client in accordance with
lead times mutually agreed by the parties.

 

B.            Within *** days following receipt of a Purchase Order, Catalent
shall issue a written acknowledgement (“Acknowledgement”) that it accepts such
Purchase Order, provided that Catalent may reject a Purchase Order solely (i) to
the extent such Purchase Order is for quantities of Product in excess of the
Firm Commitment or (ii) if such Purchase Order has not otherwise been submitted
in accordance with this Agreement.

 

C.            Notwithstanding Section 4.2(B), and subject to Section 4.2(A),
Catalent shall use commercially reasonable efforts to supply Client with
quantities of Product which are up to the percentage of the quantities specified
in the Firm Commitment that are specified in the table below, subject to
Catalent’s other supply commitments and manufacturing, packaging and equipment
capacity:

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

Contract Year

 

Percentage of Firm Commitment

 

1st Contract Year

 

***

%

First 6 months of 2ndContract Year

 

***

%

Second 6 months of 2nd Contract Year

 

***

%

3rd and 4th Contract Years

 

***

%

 

For the avoidance of doubt, Catalent’s failure to supply Client with quantities
in excess of the quantities specified in the Firm Commitment shall not
constitute a breach of this Agreement by Catalent.

 

D.            No terms or conditions contained in any Purchase Order or
Acknowledgement, or similar standardized form, given or received pursuant to
this Agreement shall be construed to amend or modify the terms of this
Agreement.  In the event of a conflict between the terms of any Purchase Order
or Acknowledgement, or similar standardized form, and this Agreement, the terms
of this Agreement shall control.

 

4.3           Sufficient API and Client-supplied Materials. Client acknowledges
and agrees that Catalent’s ability to Process and Package Product under this
Agreement is dependent upon Client’s provision to Catalent of sufficient
quantities of API and Client-supplied Materials.  Accordingly, Catalent shall
have no liability with respect to amounts of Products specified in any Purchase
Order to the extent Client refuses or fails to timely supply API or any other
Client-supplied Materials in accordance with Section 3.1.

 

4.4           Client’s Modification or Cancellation of Purchase Orders.

 

A.            Client may modify the delivery date or quantity of Product in a
Purchase Order only by submitting a written change order to Catalent.  Change
orders must be submitted at least

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

*** days in advance of the earliest Processing Date (of which Catalent notifies
Client in accordance with Section 3.2(A) above) covered by such change order. 
Catalent shall use commercially reasonable efforts to implement any change
orders submitted by such deadline.  For change orders submitted after this
deadline, Catalent will respond within *** days whether or not such change is
possible.  Notwithstanding the foregoing, Client shall remain responsible for
the Firm Commitment.

 

B.            In addition to any amounts due to Catalent with respect to Product
ordered pursuant to Section 4.2, if Client fails to place Purchase Orders
sufficient to satisfy the Firm Commitment (which, for clarity, is required by
Section 4.2(A)), Client shall, within *** days of receipt of invoice ***.

 

4.5           Unplanned Delay or Elimination of Processing.  Catalent shall use
commercially reasonable efforts to meet the mutually agreed upon delivery dates
specified in the Purchase Orders, subject to the terms and conditions of this
Agreement.  Catalent shall provide Client with as much advance notice as
possible (and will use its best efforts to provide at least *** days’ advance
notice where possible) if Catalent determines that any Processing or Packaging
will be delayed or eliminated for any reason.

 

4.6           Observation of Processing and Packaging.  In addition to Client’s
audit right pursuant to Section 9.5, Client may send *** representatives to each
Facility to observe Processing or Packaging activities, the Validation Services,
or Product Maintenance Services for a maximum of up to *** per Facility, so long
as Client provides Catalent at least *** advance written notice of the
attendance of such Client representatives.  Return visits of reasonable duration
to follow up on deficiencies noted in earlier visits shall not count towards
this *** limit.  In addition, Client may visit the Facilities for process
improvement and other activities, in each case as mutually agreed.  Such
representatives shall abide by all Catalent safety rules and other applicable
employee policies and procedures communicated by Catalent to Client, and Client
shall be responsible for such compliance.  Client shall indemnify and hold
harmless Catalent for any action, omission or other activity of such
representatives in breach of such policies and procedures while on Catalent’s
premises.  Client’s representatives who are not employees of Client may be
required to sign Catalent’s standard visitor confidentiality agreement prior to
being allowed access to the Facility. Any information obtained by Client through
such inspections and shall be treated as Confidential Information of Catalent in
accordance with Article 10 below.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 5

TESTING; SAMPLES; RELEASE

 

5.1           Testing; Releasing; Rejection.  Unless otherwise agreed to by the
parties during their ordinary course of dealings, after Catalent completes
Processing of a Batch, Catalent shall provide Client with copies of Batch
records prepared in accordance with the Specifications; provided, that if
testing reveals an out-of-Specification result, Catalent shall provide such
Batch records promptly following resolution of the out-of Specification result. 
After Catalent completes Processing of a Batch, Catalent shall also provide
Client or its designee with a certificate of analysis and certificate of
conformance for such Batch.  Issuance of a certificate of analysis and
certificate of conformance constitutes release of the Batch by Catalent to
Client.  Client shall be responsible for final release of Product (including any
additional testing that it elects to perform) to the market, at its cost.
Following Client’s receipt of a shipment of a Batch of Packaged Product, Client
or Client’s designee may test samples of such Batch to confirm that the
Specifications have been met (or for any other purpose).  Unless, within ***
days after Client’s receipt of a Batch (“Review Period”), Client or its designee
notifies Catalent in writing (an “Exception Notice”) that such Batch does not
meet the warranty set forth in Section 12.1(A)  (“Defective Product”), and
provides a sample of the alleged Defective Product, the Batch shall be deemed
accepted by Client and Client shall have no right to reject such Batch, subject
to Section 5.3 with respect to Latent Defects.  Upon timely receipt of an
Exception Notice from Client, Catalent shall conduct an appropriate
investigation in its discretion to determine whether or not it agrees with
Client that Product is Defective Product and to determine the cause of any
nonconformity.  If Catalent agrees that Product is Defective Product and
determines that the cause of nonconformity is *** (“Catalent Defective
Processing” or “Catalent Defective Packaging”), then Section 5.4 shall apply. 
For avoidance of doubt, where the parties agree that the cause of nonconformity
cannot be determined or assigned, or where the independent third party retained
pursuant to Section 5.2 cannot determine or assign the cause of nonconformity,
it shall be deemed not Catalent Defective Processing or Catalent Defective
Packaging, as applicable.

 

5.2           Discrepant Results.  In the event of a disagreement between the
parties regarding whether Product is Defective Product and/or whether the cause
of the nonconformity is Catalent Defective Processing or Catalent Defective
Packaging, then Catalent and Client shall use reasonable efforts to resolve such
disagreement as promptly as possible.  Without limiting the foregoing, Catalent
and Client shall discuss in good faith mutually acceptable testing procedures
pursuant to which both Catalent and Client will re-test a sample of the disputed
Product to determine whether such Product is Defective Product.  Notwithstanding
the foregoing, in the event such disagreement cannot be resolved by the parties
within *** days of the date of the Exception Notice, the parties shall cause a
mutually agreeable independent third party to review records, test data and to
perform comparative tests and/or analyses on samples of the alleged Defective
Product and its components, including API and other Client-supplied Materials. 
The

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

independent party’s results as to whether or not Product is Defective Product
and the cause of any nonconformity shall be final and binding.  Unless otherwise
agreed to by the parties in writing, the costs associated with such testing and
review shall be borne by Catalent if Product is Defective Product attributable
to Catalent Defective Processing or Catalent Defective Packaging, and by Client
in all other circumstances.

 

5.3           Latent Defects.  Notwithstanding Section 5.1, Client or its
designee shall have the right to reject Defective Product due to a Latent Defect
for up to *** from the date of delivery.  In such case, Client shall notify
Catalent within *** of its discovery of a Latent Defect.  For purposes of this
Section 5.3, “Latent Defect” shall mean any defect which such defect is not
reasonably discoverable upon initial inspection and testing by Catalent or the
Client or Client’s designee, as applicable.

 

5.4           Defective Processing or Packaging.  Catalent shall, at Client’s
option, either (A) re-Process or re-Package (or if re-Processing or re-Packaging
is not permissible under cGMPs, then replace), at Catalent’s cost any Batch of
Defective Product attributable to Catalent Defective Processing or Catalent
Defective Packaging (and Client shall be liable to pay for either the rejected
Batch(es) or the replacement Batch(es), but not both), or (B) credit any
payments made by Client for such Batch.  Any re-Processing, re-Packaging, or
replacement under subsection (A) above shall be performed on an expedited
basis.  THE OBLIGATION OF CATALENT TO (i) REPLACE CATALENT DEFECTIVE PROCESSING
OR CATALENT DEFECTIVE PACKAGING IN ACCORDANCE WITH THE SPECIFICATIONS OR CREDIT
PAYMENTS MADE BY CLIENT FOR DEFECTIVE PRODUCT ATTRIBUTABLE TO CATALENT DEFECTIVE
PROCESSING OF CATALENT DEFECTIVE PACKAGING AND (ii) REIMBURSE CLIENT FOR API OR
CLIENT-SUPPLIED MATERIAL LOST IN CATALENT DEFECTIVE PROCESSING OR CATALENT
DEFECTIVE PACKAGING, (SUBJECT, FOR THE AVOIDANCE OF DOUBT, TO SECTION 14.1),
SHALL BE, TOGETHER WITH CLIENT’S RIGHTS UNDER SECTIONS 13.1 (indemnification)
AND 9.6 (recall), CLIENT’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT FOR
DEFECTIVE PRODUCT AND IS IN LIEU OF ANY OTHER WARRANTY, EXPRESS OR IMPLIED.

 

5.5           Supply of Material for Defective Product.  In the event Catalent
replaces Defective Product pursuant to Section 5.4, Client shall supply, at
Client’s cost, Catalent with sufficient quantities of API and other
Client-supplied Materials in order for Catalent to complete Processing and
Packaging for such replacement Product and Catalent shall reimburse Client for
its API and Client-supplied Materials costs, subject to the limitations in
Article 14.

 

ARTICLE 6

DELIVERY

 

6.1           Delivery.  Catalent shall deliver Packaged Product Ex Works
(Incoterms 2010) the *** promptly following Catalent’s release of the Packaged
Product.  Catalent

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

shall segregate and store all Packaged Product until tender of delivery.  Title
to the Packaged Product shall transfer to Client upon such tender of delivery. 
Client shall qualify at least one (1) carrier to deliver Packaged Product;
provided, that if Client does not provide such carrier, Catalent may select one.

 

6.2           Failure to Take Delivery.  If Client fails to take delivery of any
Packaged Product on any scheduled delivery date, Catalent shall store such
Product and Client shall be invoiced on the first day of each month following
such scheduled delivery at the storage rates specified in Attachment C.  ***.

 

6.3           Transport Between Facilities.  Notwithstanding anything the
contrary herein, Catalent shall be solely responsible for paying the cost for,
and subject to the limitations set forth in Article 14, shall bear the risk of
loss associated with, the transport between Facilities of any Raw Materials,
API, other Client-supplied Materials, Product (including work-in-process), or
any other materials, and shall charge the Client the documented cost thereof as
a pass-through.  Such transportation shall be performed pursuant to mutually
agreed upon instructions from Client.

 

ARTICLE 7

PAYMENTS

 

7.1           Fees.  In consideration for Catalent performing services
hereunder:

 

(A)          Client shall pay to Catalent the fees for Validation Services set
forth on Attachment A.  Such fees shall be paid within *** days following
Client’s receipt of invoice, which invoice shall be submitted to Client by
Catalent upon the completion of the relevant phase of the Validation Services.

 

(B)           Client shall pay Catalent the unit pricing for Product set forth
on Attachment C (“Unit Pricing”).  Such fees shall be paid within *** days
following Client’s receipt of an invoice for each shipment of Product, which
invoice shall be submitted to Client by Catalent upon tender of delivery of
Product or storage as provided in Section 6.1 or 6.2, provided that during the
first ***, Catalent shall be permitted to submit to Client an invoice for a
progress payment once the Processed Product has been ***. All invoices will be
issued by, and all payments will be delivered to, the Processing Site.

 

(C)           Client shall pay Catalent the annual fees for Product Maintenance
Services set forth on Attachment C.  Such fees shall be paid within *** days
following Client’s receipt of an invoice therefor, which invoice shall be
submitted to Client by Catalent upon the Effective Date and upon each
anniversary of the Effective Date during the Term.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

19

--------------------------------------------------------------------------------


 

(D)          Other Fees.  Client shall pay Catalent for all other fees and
expenses of Catalent owing in accordance with the terms of this Agreement,
including pursuant to Sections 2.4, 4.5, 6.2 and 16.3.  Such fees and expenses
shall be paid within *** days following Client’s receipt of an invoice therefor,
which invoice shall be submitted to Client by Catalent as and when appropriate.

 

7.2           Unit Pricing Increase. Beginning with (and effective for) the ***,
and annually thereafter, the processing and analytical components of the Unit
Pricing may be adjusted by Catalent on an annual basis, upon *** days’ written
notice from Catalent to Client, in proportion to the rate of inflation as
measured by the PPI for Pharmaceutical Preparations (PCU325412325412); provided
that such annual price increase does not exceed *** percent (***%). 
Notwithstanding the foregoing or any change in the PPI, price increases for Raw
Materials shall be passed through to Client via an increase in the Unit Price
(such price increase, a “Raw Materials Price Increase”).

 

7.3           Product Approval.  Notwithstanding anything to the contrary set
forth in this Agreement, Client shall use commercially reasonable efforts to
expedite and obtain all Regulatory Approvals (other than any necessary Facility
Approvals (as defined in Section 9.3)) necessary for Catalent to commence
Processing at the Facilities, and in the event such Regulatory Approvals have
not been obtained by Client within *** following the Effective Date, then Client
and Catalent shall each have the right to terminate this Agreement immediately
upon notice to the other.

 

7.4           Payment Terms.  Client shall make payment in U.S. dollars, and
otherwise as directed in the applicable invoice.  In the event any undisputed
payment is not received by Catalent on or before the *** day after Client’s
receipt of the invoice, then Catalent may, in addition to any other remedies
available at equity or in law, at its option, elect to do any one or more of the
following:  (A) charge interest on the outstanding sum from the due date (both
before and after any judgment) at *** per month until paid in full (or, if less,
the maximum amount permitted by Applicable Laws) and/or (B) notify Client in
writing that such undisputed payment is late and, if such undisputed payment is
not paid within *** days after Client’s receipt of such notice, suspend any
further performance hereunder until such undisputed payment is paid in full.

 

7.5           Advance Payment.  If at any time, Catalent reasonably determines
that Client’s credit is impaired, Catalent shall have the right to require
payment in advance before performing any further Processing or Packaging of the
Product.  If Client shall fail, within a reasonable time, to make such payment
in advance, or if Client shall fail to make payment when due, Catalent shall
have the right, at its option, to suspend any further performance hereunder
until such default is corrected.

 

7.6           Taxes.  All taxes, duties and other amounts assessed (excluding
tax based on net income and franchise taxes) on services, API or Product prior
to or upon provision or sale to Catalent or Client, as the case may be, and on
any other Client-supplied Materials, are the responsibility of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

Client, and Client shall reimburse Catalent for all such taxes, duties or other
expenses paid by Catalent or such sums will be added to invoices directed at
Client, where applicable, upon presentation of documentation of such payment by
Catalent to Client.

 

7.7           Client and Third Party Expenses.  Except as may be expressly
covered by Product Maintenance Service fees, as between the parties hereto,
Client shall be responsible for one hundred percent (100%) of its own and all
third-party expenses associated with obtaining Regulatory Approvals for the
Product (other than any Facility Approvals) and commercialization of Product,
including regulatory filings and post-approval marketing studies.

 

7.8           Development Batches.  Each Batch produced under this Agreement,
including those necessary to support the validation portion of Client’s
submissions for Regulatory Approvals, will be considered to be a “development
batch” unless and until Processing has been validated.  Client shall be
responsible for the cost of each such Batch as set forth in Attachment C, even
if such Batch fails to meet the Specifications, unless Catalent was grossly
negligent or engaged in willful misconduct in the manufacture of the
out-of-Specification Batch.  Catalent and Client shall cooperate in good faith
to resolve any problems causing the out-of-Specification Batch.

 

ARTICLE 8

CHANGES TO SPECIFICATIONS

 

8.1           Changes to Specifications or Processing.

 

A.            Catalent shall not make any changes to Raw Materials (or suppliers
thereof), formulations, processes, equipment, tests or any other item in any
manner that would adversely impact the Processing and/or Packaging activities
related to Product to be supplied by Catalent hereunder, or affect any of
Client’s Regulatory Approvals (including pending Regulatory Approvals) related
to the Product, without Client’s prior written approval.

 

B.            All Specifications and any changes thereto agreed to by the
parties from time to time shall be in writing, dated and signed by the parties. 
Any change to the Process or Packaging shall be deemed a Specification change. 
No change in the Specifications shall be implemented by Catalent, whether
requested by Client, or requested or required by any Regulatory Authority, or
otherwise, without Client’s prior written approval or until the parties have
agreed in writing to such change, the implementation date of such change
(“Change Date”), and any increase or decrease in costs, expenses or fees
associated with such change (including any change to Unit Pricing) (“Change
Costs”).  Catalent shall respond promptly to any request made by Client for a
change in the Specifications, and both parties shall use commercially
reasonable, good faith efforts to agree to the terms of such change in a timely
manner; provided, however, that in the case of any change that is requested by
Client in response to (i) requirements imposed by a Regulatory Authority or
Applicable Laws or (ii) a safety or toxicity issue, the only terms of such
change that Catalent may object to are the Change Date, the Change Costs and any
requested change that would reasonably be expected to affect Catalent’s other
customers or regulatory status, and Catalent shall use commercially reasonable,
good faith efforts to resolve any such

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

objection in an expedited manner.  As soon as possible after a request is made
for any change in Specifications, Catalent shall notify Client of the costs
associated with such change and shall provide such supporting documentation as
Client may reasonably require.  Client shall pay all reasonable direct costs
directly attributable to such agreed upon changes.  If there is a conflict
between the terms of this Agreement and the terms of the Specifications, this
Agreement shall control.  Catalent reserves the right to postpone effecting
changes to the Specifications until such time as the parties agree to and
execute the required written amendment thereto in accordance with this
Section 8.1(B).

 

8.2           Other Changes.  Catalent shall use commercially reasonable efforts
to identify and develop changes to the manufacturing process and other
mechanisms for maintaining quality and lowering costs by seeking productivity
improvements, by minimizing waste and improving yields, by purchasing quality
materials at lower cost, by improving manufacturing processes, by streamlining
organizational processes, by achieving operational efficiencies, by reducing
cycle times and lead times and the like.  Catalent shall promptly notify Client
regarding any such potential changes that it identifies.  In addition, Client
may propose to Catalent certain changes to the Specifications or the
manufacturing process which it reasonably believes will improve the
manufacturing process or lower costs or that Client otherwise wishes to
implement in connection with the Product or the Processing thereof.  Upon
Client’s request, Catalent shall review and analyze any such change and provide
a development plan, cost proposal and timeline for the implementation of such
change.  The parties shall mutually agree on which changes, if any, shall be
further developed or implemented in accordance with the change control
procedures set forth in the Quality Agreement.  Except as the parties may
otherwise agree in writing, Catalent and Client shall share *** in any cost
savings resulting from the implementation thereof (net of any costs required to
implement such change), and promptly following such implementation, the Unit
Pricing for the Product payable by Client as set forth on Attachment C shall be
reduced to reflect Client’s share of such cost savings.

 

8.3           Deviations.  Without limiting Catalent’s obligations under
Section 5.1 above, in the event any material deviations occur during the course
of the Processing or Packaging of any Product under this Agreement, Catalent
shall promptly provide Client with a detailed written description of any such
deviation and, to the extent known by Catalent, an explanation of the cause of
such deviation.  In addition to the provision of such notice, Catalent shall
undertake those actions to investigate the cause of such deviation and to
correct the same as set out in the Quality Agreement. Notifications and actions
taken by Catalent are governed by the Quality Agreement requirements.

 

ARTICLE 9

RECORDS; REGULATORY MATTERS

 

9.1           Batch Records and Data.  Within *** days following the completion
of Processing and/or Packaging of each Batch, Catalent shall provide Client with
a certificate of conformance, certificate of analysis and, to the extent
requested by Client, Batch records, QC data sheets and

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

other test results; provided, that if testing reveals an out-of-Specification
result, Catalent shall provide corresponding Batch records within *** days
following resolution of the out-of Specification result.

 

9.2           Recordkeeping.  Catalent shall maintain materially complete and
accurate books, records, test and laboratory data, reports and all other
information relating to Processing, Packaging, Validation Services, and Product
Maintenance Services, including all information required to be maintained by
Applicable Laws, in accordance with Catalent standard operating procedures and
any other reasonable procedures upon which the parties mutually agree.  Such
information shall be maintained in forms, notebooks and records for a period of
at least *** from the relevant finished Product expiration date or longer if
required under Applicable Laws or under the Quality Agreement, provided that
prior to Catalent’s destruction of any such books, records, data or information,
Catalent shall provide Client with written notice thereof and, if requested by
Client, shall transfer such documentation to Client, at Client’s cost.  Without
limiting the foregoing, at any time, upon request by Client, and at Client’s
cost, Catalent shall provide Client with reasonable access to, and copies of,
such records.

 

9.3           Regulatory Compliance.  Catalent shall obtain and maintain all
permits and licenses with respect to general Facility operations required by any
Regulatory Authority in the jurisdiction in which Catalent Processes or Packages
Product (any such approval, a “Facility Approval”). Other than Facility
Approvals, Client shall be solely responsible for all Regulatory Approvals for
the Product, including any applications and amendments in connection therewith,
and Client shall obtain all necessary Regulatory Approvals (other than Facility
Approvals).  During the Term, Catalent will assist Client with all regulatory
matters relating to Processing and Packaging of Product under this Agreement,
and/or to Validation Services or Product Maintenance Services, at Client’s
request and at Client’s expense, including providing all information and data in
Catalent’s possession or control necessary or useful for Client to apply for,
obtain and maintain Regulatory Approvals for Product in any country within the
Territory, including information relating to any Facility and/or Raw Materials,
or required or requested to be provided to the FDA or any other Regulatory
Authority, in each case, subject to Catalent’s obligations of confidentiality to
its other customers.  Moreover, Client shall have, or cooperate with Catalent to
obtain, full access to and the right to use and reference any records,
correspondence, validation documentation, batch records, reports, analyses and
any other data and documentation in connection with the Processing, Packaging,
Validation Services, or Product Maintenance Services conducted by Catalent
hereunder.  Each party intends and commits to cooperate to satisfy all
Applicable Laws relating to Processing, Packaging, Validation Services, and
Product Maintenance Services.

 

9.4           Governmental Inspections and Requests.  Catalent shall permit any
Regulatory Authority to conduct inspections of any Facility as such Regulatory
Authority may request, including pre-approval inspections, and shall cooperate
with such Regulatory Authority with respect to such inspections and any related
matters, in each case that is related to the Product or its Processing or
Packaging.  Catalent shall promptly advise Client if an authorized agent of any
Regulatory

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

Authority visits or schedules a visit to any Facility concerning the Product or
its Processing or Packaging.  Catalent shall permit Client or its representative
to assist in the preparation for and be present on site for such inspections;
provided that Client shall not participate in such inspection unless requested
to do so by Catalent.  Catalent shall furnish to Client a copy of the report by
such Regulatory Authority, if any, within *** of Catalent’s receipt of such
report and notify Client of any actions taken by Catalent to remedy conditions
cited in any such report.  Further, upon receipt of a Regulatory Authority
request to inspect any Facility or audit Catalent’s books and records with
respect to Processing or Packaging, Catalent shall promptly notify Client, and
shall provide Client with a copy of any written document received from such
Regulatory Authority.  In addition, Catalent agrees to promptly notify and
provide Client copies of any request, directive or other communication of any
Regulatory Authority relating to the Product or its Processing or Packaging. 
Prior to responding to any reports, requests, directive or other communications
issued by any Regulatory Authority relating to the Product or its Processing or
Packaging or general Processing or Packaging issues, Catalent shall provide
Client a copy of its proposed response for Client’s review and comments and
Catalent shall take under careful consideration and use good faith efforts to
implement any comments or recommendations provided by Client with respect
thereto direct towards the Product or its Processing or Packaging prior to
submitting such response to the applicable Regulatory Authority.

 

9.5           Client Inspections and Audits.

 

A.            During the Term and for *** years thereafter, or as otherwise
required by Applicable Law, duly-authorized employees, agents and
representatives of Client shall be granted access upon at least *** days prior
notice and at reasonable times during regular business hours to (i) the portion
of any Facility where Catalent performs Processing, Packaging, Validation
Services, or Product Maintenance Services, (ii) relevant personnel involved in
Processing, Packaging, Validation Services, or Product Maintenance Services and
(iii) Processing, Packaging, Validation Services, or Product Maintenance
Services records described in Section 9.2, in each case solely for the purpose
of (1) inspecting and verifying that Catalent is Processing, Packaging,
Validation Services, and Product Maintenance Services in accordance with cGMPs,
this Agreement, the Specifications and the Product master Batch records and
environmental, health and safety regulations, (2) performing inventories of the
API and Client-supplied Materials, and (3) reviewing correspondence, reports,
filings and other documents from or to Regulatory Authorities to the extent
related to the Processing or Packaging of Product or the Validation Services or
Product Maintenance Services.  Client’s Representatives who are not employees of
the Client may be required to sign Catalent’s standard visitor confidentiality
agreement prior to being allowed access to the Facility. Any information
obtained by Client through such inspections shall be treated as Confidential
Information in accordance with Article 10 below.  Catalent agrees to reasonably
assist Client in the performance of any such inspections.

 

B.            Client’s Quality Assurance Manager will arrange audit visits with
Catalent Quality Management.  Inspections shall be designed to minimize
disruption of operations at the applicable Facility.  Subject to Section 4.6,
Client may not conduct an inspection under this

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

Section 9.5 more than *** during any 12-month period; provided, that additional
inspections may be conducted in the event there is a material quality or
compliance issue concerning Product, its Processing or Packaging, or the
Validation Services or Product Maintenance Services.

 

9.6           Recall.  In the event Catalent believes a recall, field alert,
Product withdrawal or field correction (“Recall”) may be necessary with respect
to any Product provided under this Agreement, Catalent shall immediately notify
Client in writing. Client shall be solely responsible for implementing any such
Recall and Catalent will not act to initiate a Recall without the express prior
written approval of Client, unless otherwise required by Applicable Laws.  In
the event Client determines a Recall may be necessary with respect to any
Product provided under this Agreement, Client shall notify Catalent promptly in
writing, and Catalent shall provide all necessary cooperation and assistance to
Client.  The cost of any Recall shall be borne by Client except to the extent
such Recall is caused in whole or in part by Catalent’s breach of its
obligations, warranties, or representations under this Agreement or Applicable
Laws or its negligence or willful misconduct, which such portion of the cost
shall be borne by Catalent.  For purposes hereof, such cost shall be limited to
reasonable, actual and documented costs incurred by Client for such Recall
(including freight, and shipping) and replacement of the Product subject to
Recall in accordance with Section 5.5     The liability of each party under this
Section 9.6 shall be subject to the limitations set forth in Article 14.

 

9.7           Quality Agreement.  Within *** after the Effective Date, and in
any event prior to the first Processing and Packaging of Product hereunder, the
parties shall negotiate in good faith and enter into a Quality Agreement
substantially in the form attached hereto as Attachment D (the “Quality
Agreement”).  The Quality Agreement shall in no way determine liability or
financial responsibility of the parties for the responsibilities set forth
therein.  Additionally, the Quality Agreement is not intended and shall not be
construed to limit any of the rights and obligations of the parties set forth in
this Agreement.  Subject to the foregoing, to the extent possible, the Quality
Agreement will be interpreted with the terms set forth in the body of this
Agreement. In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement with respect to quality-related activities,
including compliance with cGMP, the provisions of the Quality Agreement shall
govern. In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement with respect to any commercial matters,
including allocation of risk, liability and financial responsibility, the
provisions of this Agreement shall govern.

 

ARTICLE 10

CONFIDENTIALITY AND NON-USE

 

10.1         Mutual Obligation.  Catalent and Client agree that they will not
disclose the other party’s Confidential Information to any third party without
the prior written consent of the other party, except as otherwise permitted in
this Article 10.  Each party may use or disclose Confidential Information of the
other party solely to the extent necessary to perform its obligations and/or

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

exercise its rights hereunder, and in disclosures to Regulatory Authorities, or
as required by law, regulation or court or administrative order; provided, that
prior to making any such legally required disclosure, the party making such
disclosure shall give the other party as much prior notice of the requirement
for and contents of such disclosure as is practicable under the circumstances in
order for such party to allow the other party to seek a protective order or
otherwise prevent or restrict disclosure of such Confidential Information. 
Notwithstanding the foregoing, each party may disclose the other party’s
Confidential Information to any of its Affiliates and/or its employees,
contractors, advisors (including legal or financial advisors), or consultants
that (A) need to know such Confidential Information for the purpose of
performing its obligations and/or exercising its rights under this Agreement,
(B) are advised of the confidential nature of the Confidential Information, and
(C) are bound by confidentiality obligations that are no less onerous than the
terms of this Article 10.

 

10.2         Definition.  As used in this Agreement, the term “Confidential
Information” of a party means all information disclosed or otherwise furnished
by such party, or any of its representatives or Affiliates, to the other party
or its representatives or Affiliates relating to the disclosing or furnishing
party’s business, products, or operations (or that is otherwise deemed to be
Confidential Information pursuant to other provisions of this Agreement),
whether furnished before, on or after the Effective Date and furnished in any
form, including written, verbal, visual, electronic or in any other media or
manner.  Confidential Information may include, without limitation, proprietary
technologies, know-how, trade secrets, discoveries, inventions and other
intellectual property (whether or not patented), analyses, compilations, or
business or technical information.  The existence of this Agreement and its
terms shall be deemed to be the Confidential Information of both parties;
provided that either party may disclose the specific terms of this Agreement to
its advisors (including legal or financial advisors), current and prospective
investors, potential acquirers, or, solely in the case of Client, third parties
who have acquired from Client, or who Client reasonably believes may have a
bona-fide interest in acquiring, some or all of the rights to the Product,
whether by acquisition or license, in each case on a need-to-know basis under
reasonable and customary confidentiality obligations.  For clarity, it is
understood that all Specifications, Client-supplied Materials, Rolling
Forecasts, Purchase Orders, and Client Inventions shall be deemed the
Confidential Information of Client.

 

10.3         Exclusions.  Notwithstanding Section 10.2, Confidential Information
does not include information that (A) is or becomes generally available to the
public or within the industry to which such information relates other than as a
result of a breach of this Agreement, (B) is already known by the receiving
party at the time of disclosure without any obligation of confidentiality as
evidenced by the receiving party’s written records, (C) becomes available to the
receiving party on a non-confidential basis from a source that is entitled to
disclose it on a non-confidential basis or (D) was or is independently developed
by or for the receiving party without reference to the Confidential Information
of the other party as evidenced by the receiving party’s written records.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

10.4         No Implied License.  Except as expressly set forth in Section 10.1,
the receiving party will obtain no right of any kind or license under any
Confidential Information of the disclosing party, including any patent
application or patent, by reason of this Agreement.  All Confidential
Information will remain the sole property of the party disclosing such
information or data, subject to Article 11.

 

10.5         Return of Confidential Information.  Upon expiration or termination
of this Agreement, the party receiving Confidential Information will cease its
use and, upon request, within 30 days either return or destroy (and certify as
to such destruction) all Confidential Information of the other party, including
any copies thereof, except for a single copy thereof which may be retained for
the sole purpose of determining the scope of the obligations incurred under this
Agreement.

 

10.6         Prior Agreement.  This Agreement supersedes the Mutual
Confidentiality Agreement between the Parties dated August 18, 2003 (the “CDA”)
and the confidentiality provisions of the Development Agreement with respect to
information disclosed thereunder.  All information exchanged between the parties
under the CDA and the Development Agreement shall be deemed Confidential
Information of the disclosing party and shall be subject to the terms of this
Article 10.

 

10.7         Survival.  The obligations of this Article will terminate *** years
from the expiration or termination of this Agreement, except with respect to
trade secrets, for which the obligations of this Article will continue for so
long as such information remains a trade secret under applicable law.

 

ARTICLE 11

INTELLECTUAL PROPERTY

 

For purposes hereof, “Client Background IP” means all intellectual property and
embodiments thereof owned or controlled by Client as of the date hereof or
developed and controlled by Client other than in connection with this Agreement;
“Catalent Background IP” means all intellectual property and embodiments thereof
owned or controlled by Catalent as of the date hereof or developed and
controlled by Catalent other than in connection with this Agreement; “Invention”
means any invention or know-how (whether patentable or not), including
intellectual property rights therein, developed solely or jointly by Catalent in
connection with this Agreement; “Client Inventions” means any Invention that
(a) is specific to the ***, or (b) is specific to the *** of the ***, the *** of
the ***, or otherwise is specific to the ***; and “Catalent Inventions” means
(a) any Invention that is specific to the Catalent Background IP or Catalent’s
Confidential Information, or (b) any Invention, other than a Client Invention,
related to ***.  All Client Background IP and Client

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

Inventions shall be owned solely by Client and no right therein is granted to
Catalent under this Agreement, except that Catalent shall have a non-exclusive,
royalty-free license to such items solely to the extent necessary to perform its
obligations under this Agreement.  All Catalent Background IP and Catalent
Inventions shall be owned solely by Catalent and no right therein is granted to
Client under the this Agreement, except that, to the extent that the Product
incorporates, or the Processing or Packaging of the Product utilizes, any
Catalent Background IP and/or Catalent Inventions, Client shall have, and is
hereby granted, a non-exclusive, transferable, worldwide, royalty-free,
irrevocable license (including the right to grant and authorize sublicenses) to
use such Catalent Background IP and/or Catalent Inventions solely in connection
with ***.  Catalent hereby assigns to Client all Client Inventions.  Client
hereby assigns to Catalent all Catalent Inventions.  Each party hereby agrees to
execute such documents and otherwise cooperate with the other party, as
reasonably requested by such other party, to achieve the allocation of rights to
Inventions as set forth herein.  For the avoidance of doubt, each party shall be
solely responsible for costs associated with the protection of its own
intellectual property.

 

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

 

12.1         Catalent.  Catalent represents, warrants and undertakes to Client
that:

 

A.            at the time of delivery by Catalent as provided in Section 6.1,
Product shall meet all Specifications therefor and shall have been Processed and
Packaged in accordance with Applicable Laws and in conformance with the
Specifications and shall not be adulterated, misbranded or mislabeled within the
meaning of Applicable Laws; provided, that Catalent shall not be liable for
defects attributable to API or other Client-supplied Materials existing at the
time of delivery to Catalent;

 

B.            during the term of this Agreement, each Facility, all equipment
used for the Processing and/or Packaging of Product (and the Validation Services
or Product Maintenance Services) within each Facility, and the Processing,
Packaging, Validation Services, and Product Maintenance Services activities
contemplated herein will conform to all Applicable Laws;

 

C.            title to all Product supplied under this Agreement will pass as
provided in this Agreement, free and clear of any security interest, lien, or
other encumbrance;

 

D.            each employee and subcontractor of Catalent who will receive or
have access to Confidential Information of Client or perform activities
hereunder will have signed Catalent’s confidentiality agreement (which such
agreement contains normal and customary provisions for confidentiality and
assignment of inventions), prior to the earlier to occur of: (i) any disclosure
of Confidential Information of Client to such employee or subcontractor; or
(ii) the commencement of any such performance by such employee or subcontractor;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

E.             neither Catalent nor any of its employees or subcontractors
performing or involved with its performance under this Agreement have been
“debarred” by the FDA or a Regulatory Authority in any jurisdiction outside the
United States, nor have debarment proceedings against Catalent or any of its
employees or subcontractors been commenced.  Catalent will promptly notify
Client in writing if any such proceedings have commenced or if Catalent or any
of its employees or subcontractors are debarred by the FDA or a Regulatory
Authority in any jurisdiction outside the United States; and

 

F.             all Validation Services and Product Maintenance Services shall be
carried out in a diligent, professional manner in accordance with Catalent’s
standard operating procedures and the prevailing standards in the pharmaceutical
industry that are applicable to such services, including cGMP and cGLP, if
applicable.

 

12.2         Client.  Client represents, warrants and undertakes to Catalent
that:

 

A.            the API and all other Client-supplied Materials shall have been
produced in accordance with Applicable Laws, shall comply with all applicable
specifications, including the Specifications, shall not be adulterated,
misbranded or mislabeled within the meaning of Applicable Laws, and shall have
been provided in accordance with the terms and conditions of this Agreement;

 

B.            to Client’s knowledge, no specific safe handling instructions,
health and environmental information or material safety data sheets are
applicable to Product, API or any other Client-supplied Materials, except as
provided to Catalent in writing by Client in accordance with this Agreement;

 

C.            all Product delivered to Client by Catalent will be held, used and
disposed of by or on behalf of the Client in accordance with all Applicable Laws
and this Agreement;

 

D.            Client has all necessary authority to use and to permit Catalent
to use pursuant to this Agreement API and other Client-supplied Materials
(including artwork) for purposes of Processing and Packaging Product hereunder;
and

 

E.             the content of all artwork provided to Catalent shall comply with
all Applicable Laws.

 

12.3         Mutual.   Each party hereby represents and warrants to the other
party as of the Effective Date that:

 

A.            Existence and Power.  Such party (1) is duly organized, validly
existing and in good standing under the laws of the state in which it is
organized, and (2) has the power and authority and the legal right to own and
operate its property and assets, and to carry on its business as it is now being
conducted;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

B.            Authorization and Enforcement of Obligations.  Such party (1) has
the power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder and (2) has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;

 

C.            Execution and Delivery.  This Agreement has been duly executed and
delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms;

 

D.            No Consents.  All necessary consents, approvals and authorizations
of all Regulatory Authorities and other persons required to be obtained by such
party in connection with the Agreement have been obtained; and

 

E.             No Conflict.  The execution and delivery of this Agreement and
the performance of such party’s obligations hereunder (1) do not, to the best of
such party’s knowledge, conflict with or violate any requirement of Applicable
Laws; and (2) do not materially conflict with, or constitute a material default
or require any consent under, any contractual obligation of such party.

 

12.4         Limitations.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY EACH
PARTY TO THE OTHER PARTY, AND NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS,
WARRANTIES OR GUARANTEES OF ANY KIND WHATSOEVER, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.

 

ARTICLE 13

INDEMNIFICATION

 

13.1         Indemnification by Catalent.  Catalent shall indemnify, defend and
hold harmless Client, its Affiliates, and their respective directors, officers,
employees and agents (“Client Indemnitees”) from and against any and all suits,
claims, losses, demands, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and reasonable investigative costs) in connection
with any suit, demand or action by any third party (“Losses”) to the extent
arising out of or resulting from (A) any breach of its representations,
warranties or obligations set forth in this Agreement, (B) actual or alleged
infringement or violation of a third party’s patent or trade secret that
directly results from Catalent’s use of Catalent Background IP, Catalent
Confidential Information, or any manufacturing method or equipment supplied by
Catalent in the performance of its activities under this Agreement, or (C) any
negligence or willful misconduct by Catalent; except to the extent that any of
the foregoing arises out of or results from any Client Indemnitee’s negligence,
willful misconduct or breach of this Agreement.  In addition, Catalent shall
indemnify, defend and hold harmless the Client Indemnitees from and against any
and all suits, claims, losses, demands, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

reasonable investigative costs) associated with any obligation of a Client
Indemnitee to respond to third party or government subpoenas that arise from any
of the causes listed in Sections 13.1(A), (B), or (C)).

 

13.2         Indemnification by Client.  Client shall indemnify, defend and hold
harmless Catalent, its Affiliates, and their respective directors, officers,
employees and agents (“Catalent Indemnitees”) from and against any and all
Losses to the extent arising out of or resulting from (A) any breach of its
representations, warranties or obligations set forth in this Agreement, (B) any
manufacture (other than due to Catalent Defective Processing), packaging (other
than due to Catalent Defective Packaging), sale, promotion, distribution or use
of or exposure to Bulk Product, Packaged Product, API or any other
Client-supplied Materials, including product liability or strict liability,
(C) the conduct of any clinical trials utilizing Product or API by or under the
authority of Client or its designee, (D) any actual or alleged infringement or
violation of any patent or trade secret, that results from (i) Catalent’s use in
accordance with this Agreement of Client Background IP or Client Confidential
Information or Client-supplied Materials, or (ii) Client’s sale of the Product,
or (E) any negligence or willful misconduct by Client; except to the extent that
any of the foregoing arises out of or results from any Catalent Indemnitee’s
negligence, willful misconduct or breach of this Agreement. In addition, Client
shall indemnify, defend and hold harmless the Catalent Indemnitees from and
against any and all suits, claims, losses, demands, liabilities, damages, costs
and expenses (including reasonable attorneys’ fees and reasonable investigative
costs) associated with Catalent’s obligation to respond to third party or
government subpoenas relating to Client or the Product (other than to the extent
such third party or government subpoenas arise from any of the causes listed in
Sections 13.1(A), (B), or (C)).

 

13.3         Indemnification Procedures.  All indemnification obligations in
this Agreement are conditioned upon the party seeking indemnification
(A) promptly notifying the indemnifying party of any claim or liability of which
the party seeking indemnification becomes aware (including a copy of any related
complaint, summons, notice or other instrument); provided, that failure to
provide such notice within a reasonable period of time shall not relieve the
indemnifying party of any of its obligations hereunder except to the extent the
indemnifying party is prejudiced by such failure, (B) allowing the indemnifying
party, if the indemnifying party so requests, to conduct and control the defense
of any such claim or liability and any related settlement negotiations (at the
indemnifying party’s expense), (C) cooperating with the indemnifying party in
the defense of any such claim or liability and any related settlement
negotiations (at the indemnifying party’s expense) and (D) not compromising or
settling any claim or liability without prior written consent of the
indemnifying party, which shall not be unreasonably withheld or delayed.  The
indemnifying party shall have discretion to settle any action subject to
indemnification under this Agreement; provided that the indemnifying party shall
not enter into any settlement that would adversely affect the indemnified
party’s rights hereunder, or impose any obligations on the indemnified party,
without the indemnified party’s written consent, which shall not be unreasonably
withheld or delayed.  The indemnified party shall have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 14

LIMITATIONS OF LIABILITY

 

14.1        CATALENT’S LIABILITY UNDER THIS AGREEMENT FOR LOST, DAMAGED OR
DESTROYED API OR OTHER CLIENT-SUPPLIED MATERIALS, WHETHER OR NOT SUCH API OR
CLIENT-SUPPLIED MATERIALS ARE INCORPORATED INTO PRODUCT, SHALL NOT EXCEED $***
PER BATCH (ASSUMING A BATCH SIZE CONTAINING *** KILOGRAMS OF TOPIRAMATE PER
BATCH ) OF PRODUCT THAT GIVES RISE TO THE APPLICABLE CLAIM FOR LOST, DAMAGED OR
DESTROYED API OR OTHER CLIENT-SUPPLIED MATERIALS.  For clarity, if the Batch
size is changed to a value other than *** kilograms of Topiramate per batch, the
foregoing limit shall automatically change in proportion to any such changes;
provided that in no event shall it exceed $*** per batch.

 

14.2        CATALENT’S TOTAL LIABILITY UNDER THIS AGREEMENT IN ANY *** PERIOD
SHALL IN NO EVENT EXCEED $***, PROVIDED THAT THE FOREGOING LIMITATION ON
LIABILITY SHALL NOT APPLY TO: (A) ANY LIABILITY ARISING FROM CATALENT’S BREACH
OF ITS OBLIGATIONS UNDER ARTICLE *** RESULTING FROM CATALENT’S GROSS NEGLIGENCE
OR WILLFULL MISCONDUCT; OR (B) CATALENT’S LIABILITY UNDER ARTICLE 13
(Indemnification) WITH RESPECT TO LOSSES FOR DEATH OR BODILY INJURY DUE TO
CATALENT’S NEGLIGENCE.  NOTHING IN THIS SECTION 14.2 SHALL LIMIT CATALENT’S
LIABILITY FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  In addition, the
foregoing limitation on liability shall not apply to, or include any amounts
with respect to, (i) any of Catalent’s internal overhead or personnel costs
associated with Processing and Packaging for replacing Defective Product
pursuant to Section 5.4, or (ii) any credits granted for Defective Product
pursuant to Section 5.4.

 

14.3        EXCEPT FOR BREACHES OF ARTICLE ***, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR LOSS OF REVENUES, PROFITS OR DATA ARISING OUT OF PERFORMANCE UNDER
THIS AGREEMENT, WHETHER IN CONTRACT OR IN TORT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. FOR PURPOSES OF
CLARITY, INDEMNIFIABLE LOSSES UNDER ARTICLE 13 SHALL NOT BE CHARACTERIZED AS
CONSEQUENTIAL TO CLIENT OR CATALENT SOLELY ON THE BASIS THAT SUCH LOSSES ARISE
FROM DAMAGES SUFFERED BY A THIRD PARTY.

 

ARTICLE 15

INSURANCE

 

Each party shall, at its own cost and expense, obtain and maintain in full force
and effect during

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

32

--------------------------------------------------------------------------------


 

the Term the following:  (A) Commercial General Liability Insurance with a
per-occurrence limit of not less than $***; (B) Products and Completed
Operations Liability Insurance with a per-occurrence limit of not less than
$***; (C) Workers’ Compensation Insurance with statutory limits and Employers
Liability Insurance with limits of not less than $*** per accident; and (D) All
Risk Property Insurance, including transit coverage, in an amount equal to the
full replacement value of its property while in, or in transit to, a Catalent
facility as required under this Agreement.  Each party may self-insure all or
any portion of the required insurance as long as, together with its Affiliates,
its US GAAP net worth is greater than $*** or its annual EBITDA (earnings before
interest, taxes, depreciation and amortization) is greater than $***.  Each
required insurance policy, other than self-insurance, shall be obtained from an
insurance carrier with an A.M. Best rating of at least A- VII.  If any of the
required policies of insurance are written on a claims made basis, such policies
shall be maintained throughout the Term and for a period of at least *** years
thereafter.  Each party shall obtain a waiver of subrogation clause from its
property insurance carriers in favor of the other party.  Each party shall be
named as an additional insured within the other party’s products liability
insurance policies; provided, that such additional insured status will apply
solely to the extent of the insured party’s indemnity obligations under this
Agreement.  Such waivers of subrogation and additional insured status
obligations will operate the same whether insurance is carried through third
parties or self-insured. Upon the other party’s written request from time to
time, each party shall promptly furnish to the other party a certificate of
insurance or other evidence of the required insurance.

 

ARTICLE 16

TERM AND TERMINATION

 

16.1        Term.  This Agreement shall commence on the Effective Date and shall
continue for four (4) years following the Launch Date, unless earlier terminated
in accordance with Section 16.2 (as may be extended in accordance with this
Section, the “Term”).  Notwithstanding the foregoing, in the event of a Change
of Control of Client prior to the end of the ***, Client (or its acquiror or
successor) may elect to change the percentage in Section 2.2 applicable to the
fourth Contract Year to *** percent (***%), which election shall require
(A) written notice to Catalent of such election within *** after such Change of
Control and (B) payment of the Termination Fee to Catalent within 30 days of
such notice. The “Termination Fee” shall be $*** and shall be increased to $***
if at the time of Catalent’s receipt of such notice, Catalent is performing the
*** (or has the Qualified Capability to do so) at its Facility in ***.  If the
Termination Fee has increased to $*** pursuant to the prior sentence, and Client
has contributed funds towards the capital expenditure necessary for Catalent to
obtain such capability, then the Termination Fee shall be reduced in an amount
equal to such contribution.

 

16.2        Termination.  This Agreement may be terminated as provided below:

 

A.            immediately without further action by either party if the other
party files a petition in bankruptcy, or enters into an agreement with its
creditors, or applies for or consents to the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

appointment of a receiver, administrative receiver, trustee or administrator, or
makes an assignment for the benefit of creditors, or suffers or permits the
entry of any order adjudicating it to be bankrupt or insolvent and such order is
not discharged within 60 days, or takes any equivalent or similar action in
consequence of debt in any jurisdiction;

 

B.            immediately by either party if the other party materially breaches
any of the provisions of this Agreement and such breach is not cured within ***
days after the giving of written notice requiring the breach to be remedied;
provided, that in the case of a failure of Client to make undisputed payments in
accordance with the terms of this Agreement, Catalent may terminate this
Agreement if such payment breach is not cured within *** days of receipt of
notice of non-payment from Catalent; or

 

C.            immediately by Client or Catalent in the circumstances described
in Section 7.3.

 

16.3        Effect of Termination.  Expiration or termination of this Agreement
shall be without prejudice to any rights or obligations that accrued to the
benefit of either party prior to such expiration or termination.  In the event
of a termination of this Agreement:

 

A.            Catalent shall promptly return to Client, at Client’s expense and
at Client’s direction, any remaining inventory of Product, API or other
Client-supplied Materials; provided,  that Catalent shall have no obligation to
so return such items until all outstanding and undisputed invoices sent by
Catalent to Client have been paid in full;

 

B.            Client shall pay Catalent all undisputed invoiced amounts
outstanding hereunder, plus, upon receipt of invoice therefor, for any
(i) Product that has been shipped pursuant to Purchase Orders but not yet
invoiced, provided such Product meets the Specifications therefor and conforms
to the warranties set forth in Section 12.1, (ii) Product Processed pursuant to
Purchase Orders that has been completed but not yet shipped and which meets the
Specifications and conforms to the warranties set forth in Section 12.1, and
(iii) in the event that this Agreement is terminated for any reason other than
by Client pursuant to Section 16.2(A) or (B), all Product in process of being
Processed or Packaged pursuant to Purchase Orders (or, alternatively, Client may
instruct Catalent to complete such work in process, and the resulting completed
Product shall be governed by clause (ii)); and

 

C.            in the event that this Agreement is terminated by Catalent
pursuant to Section 16.2(A) or (B), or by either Party pursuant to
Section 16.2(C), Client shall pay Catalent for all costs and expenses incurred,
and all noncancellable commitments made, in connection with Catalent’s
performance of this Agreement (except to the extent that such costs, expenses,
and commitments relate to activities for which Catalent has been or will be paid
under Section 7.1 or 16.3(B)), so long as such costs, expenses or commitments
were made by Catalent in a reasonable manner that is consistent with Client’s
most recent Rolling Forecast and any vendor’s minimum purchase obligations.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

34

--------------------------------------------------------------------------------


 

D.            in the event that (i) this Agreement is terminated for any reason
other than by Catalent pursuant to Section 16.2(A) or (B) or by either Party
pursuant to Section 16.2(C), and (ii) Client demonstrates that at the time of
such termination Catalent had been the sole supplier of the Product and Packaged
Product to Client and its Affiliates over the preceding 12 month period,
Catalent shall use its commercially reasonable efforts to assist Client, as
reasonably requested, to transition the manufacture and supply of the Product to
Client, its Affiliate, or its designated Third Party manufacturer in a timely
and orderly manner at Catalent’s then prevailing rates for such services, which
efforts shall include, without limitation, Catalent providing Client with access
to the relevant Catalent Background IP and Catalent Inventions licensed to
Client pursuant to Article 11.

 

16.4        Survival.  The rights and obligations of the parties shall continue
under Articles 11 (Intellectual Property), 13 (Indemnification), 14 (Limitations
of Liability), 17 (Notice), 18 (Miscellaneous); under Articles 10
(Confidentiality and Non-Use) and 15 (Insurance), and under Sections 7.4
(Payment Terms), 7.6 (Taxes), 7.7 (Client and Third Party Expenses), 9.2
(Recordkeeping), 9.3 (Regulatory Compliance), 9.4 (Governmental Inspections and
Requests), 9.5 (Client Inspections and Audits), 9.6 (Recall), 12.1 (Catalent
Warranties), 12.2 (Client Warranties,12.3 (Limitations on Warranties), 16.1
(Term),16.3 (Effect of Termination) and 16.4 (Survival), in each case in
accordance with their respective terms if applicable, notwithstanding expiration
or termination of this Agreement.

 

ARTICLE 17

NOTICE

 

All notices and other communications hereunder shall be in writing and shall be
deemed given:    (A) when delivered personally; (B) when delivered by facsimile
transmission (receipt verified);   (C) when received or refused, if mailed by
registered or certified mail (return receipt requested), postage prepaid;
(D) when delivered if sent by express courier service; or (E) except with
respect to Sections 2.5, 3.2(C), 3.3, 3.4, 4.6, 7.2, 8.1, 8.3, 9.2, 9.6, 10.1,
13.3, 16.1, 16.2 and 18.12 (under which Sections such notices shall only be
deemed given when delivered pursuant to a method described in (A)-(D) above),
when emailed, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice; provided, that notices
of a change of address shall be effective only upon receipt thereof):

 

To Client:

VIVUS, Inc.

 

1172 Castro St.

 

Mountain View, CA 94040

 

Attn:

Peter Tam

 

 

John L. Slebir, Esq.

 

Facsimile: +1 (650) 934-5389

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

35

--------------------------------------------------------------------------------


 

To Catalent (as applicable):

Catalent Pharma Solutions, LLC

 

1100 Enterprise Drive

 

Winchester, KY 40391

 

Attn: General Manager

 

Facsimile: (859)745-6636

 

 

 

 

With a copy to:

Catalent Pharma Solutions

 

14 Schoolhouse Road

 

Somerset, NJ 08873

 

USA

 

Attn: General Counsel (Legal Department)

 

Facsimile: (732) 537-6491

 

ARTICLE 18

MISCELLANEOUS

 

18.1        Entire Agreement; Amendments.  This Agreement, together with the
Quality Agreement, constitutes the entire understanding between the parties, and
supersedes any contracts, agreements or understandings (oral or written) of the
parties, with respect to the subject matter hereof, including the CDA.  For the
avoidance of doubt, the Development Agreement shall remain in full force and
effect according to the terms set forth therein and shall not be modified or
otherwise affected by this Agreement, except with respect to the confidentiality
provisions therein as stated in Section 10.6 above.  No term of this Agreement
may be amended except upon written agreement of both parties, unless otherwise
expressly provided in this Agreement.

 

18.2        Captions; Certain Conventions.  The captions in this Agreement are
for convenience only and are not to be interpreted or construed as a substantive
part of this Agreement.  Unless otherwise expressly provided herein or the
context of this Agreement otherwise requires, (A) words of any gender include
each other gender, (B) words such as “herein”, “hereof”, and “hereunder” refer
to this Agreement as a whole and not merely to the particular provision in which
such words appear, (C) words using the singular shall include the plural, and
vice versa, (D) the words “include(s)” and “including” shall be deemed to be
followed by the phrase “but not limited to”, “without limitation” or words of
similar import, (E) the word “or” shall be deemed to include the word “and”
(e.g., “and/or”) and (F) references to “Article,” “Section,” “subsection,”
“clause” or other subdivision, or to an Attachment or other appendix, without
reference to a document are to the specified provision or Attachment of this
Agreement.  This Agreement shall be construed as if it were drafted jointly by
the parties.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

36

--------------------------------------------------------------------------------


 

18.3        Further Assurances.  The parties agree to execute, acknowledge and
deliver such further instruments and to take all such other incidental acts as
may be reasonably necessary or appropriate to carry out the purpose and intent
of this Agreement.

 

18.4        No Waiver.  Failure by either party to insist upon strict compliance
with any term of this Agreement in any one or more instances will not be deemed
to be a waiver of its rights to insist upon such strict compliance with respect
to any subsequent failure.

 

18.5        Severability.  If any term of this Agreement is declared invalid or
unenforceable by a court or other body of competent jurisdiction, the remaining
terms of this Agreement will continue in full force and effect.

 

18.6        Independent Contractors.  The relationship of the parties is that of
independent contractors, and neither party will incur any debts or make any
commitments for the other party except to the extent expressly provided in this
Agreement.  Nothing in this Agreement is intended to create or will be construed
as creating between the parties the relationship of joint ventures, co-partners,
employer/employee or principal and agent.  Neither party shall have any
responsibility for the hiring, termination or compensation of the other party’s
employees or contractors or for any employee benefits of any such employee or
contractor.

 

18.7        Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the parties, and their respective successors and
permitted assigns.  This Agreement will not be assignable by either party to any
third party without the prior written consent of the other party, except that
Client will have the right to assign this Agreement without Catalent’s consent
to an entity that acquires all or substantially all of the business or assets of
Client to which this Agreement relates.  Similarly, Catalent will have the right
to assign this Agreement, in whole or in part, without Client’ consent to an
entity that acquires all or substantially all of the business or assets of
Catalent or the Catalent business unit responsible for performance of any
services under this Agreement, unless: (a) such assignment would result in the
transfer of the Processing, Packaging, Validation Services, or Product
Maintenance Services activities with respect to the Product to facilities other
than those in which such activities are being conducted immediately prior to
such proposed assignment, such that Client would be required to modify, change
or file an amendment to its regulatory filings for the Product; or (b) the
acquiring party is a competitor of Client in the field of obesity or any
obesity-related disorder(s) in the Territory.

 

18.8        No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person or entity other than the parties named herein
and their respective successors and permitted assigns.

 

18.9        Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware, USA, excluding its conflicts of law
provisions.  The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

37

--------------------------------------------------------------------------------


 

18.10 Alternative Dispute Resolution.  If any dispute arises between the parties
in connection with this Agreement (other than a dispute described in
Section 5.2), such dispute shall be presented to the respective presidents or
senior executives of Catalent and Client for their consideration and resolution
for *** days.  If such parties cannot reach a resolution of the dispute with
such *** day period, then such dispute shall be resolved by binding alternative
dispute resolution in accordance with the then existing commercial arbitration
rules of the Judicial Arbitration and Mediation Services, Inc. (or any successor
thereto) (“JAMS”) as modified by this Agreement.  Arbitration shall be conducted
by a panel of three (3) arbitrators in ***.  Each Party will nominate one
(1) arbitrator, and these arbitrators shall mutually agree on a third
arbitrator.  The panel shall engage an independent expert with experience in the
subject matter of the dispute to advise the panel.  The parties agree that the
decision of the panel shall be the sole, exclusive and binding remedy between
them regarding the dispute.  Pending the selection of the arbitrators or pending
the panel’s determination of the merits of any dispute, either party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that party.

 

18.11 Prevailing Party.  In any dispute resolution proceeding between the
parties in connection with this Agreement as set forth in Section 18.10, the
prevailing party will be entitled to recover all costs associated with such
proceedings, including its reasonable attorney’s fees, from the other party.

 

18.12 Publicity.  Neither party will make any press release or other public
disclosure regarding this Agreement or the transactions contemplated hereby
without the other party’s express prior written consent, except as required
under Applicable Laws, by any governmental agency or by the rules of any stock
exchange on which the securities of the disclosing party are listed, in which
case the party required to make the press release or public disclosure shall use
commercially reasonable efforts to obtain the approval of the other party (such
approval not to be unreasonably withheld) as to the form, nature and extent of
the press release or public disclosure prior to issuing the press release or
making the public disclosure.  Notwithstanding the foregoing or anything else in
this Agreement (including Article 10), Catalent acknowledges that, pursuant to
Client’s disclosure obligations as a publicly traded company, Client may file
this Agreement with the Securities and Exchange Commission (the “SEC”) (and/or
may disclose the material terms of this Agreement in its filings with the SEC),
in which case, Client covenants that it will use commercially reasonable efforts
to obtain confidential treatment of certain mutually agreed upon terms of this
Agreement pursuant to Rule 24b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended.

 

18.14 Force Majeure.  Except as to payments required under this Agreement,
neither party shall be liable in damages for, nor shall this Agreement be
terminable or cancelable by reason of, any delay or default in such party’s
performance hereunder if such default or delay is caused by events beyond such
party’s reasonable control, including acts of God, law or regulation or other
action or failure to act of any government or agency thereof, war or
insurrection, civil commotion, destruction of production facilities or materials
by earthquake, fire, flood or weather,

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

38

--------------------------------------------------------------------------------


 

labor disturbances, epidemic or failure of suppliers, public utilities or common
carriers;  provided, that the party seeking relief under this Section shall
immediately notify the other party of such cause(s) beyond such party’s
reasonable control.  The party that may invoke this Section shall use
commercially reasonable efforts to reinstate its ongoing obligations to the
other party as soon as practicable.  If the cause(s) shall continue unabated for
***, then both parties shall meet to discuss and negotiate in good faith what
modifications to this Agreement should result from such cause(s). 
Notwithstanding the foregoing, in the event that Catalent is the party
experiencing any such force majeure event, Client shall not be obligated to
exclusively purchase Product from Catalent as set forth in Section 2.2 or 4.1.

 

18.15   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  Any photocopy, facsimile or
electronic reproduction of the executed Agreement shall constitute an original.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.

 

CATALENT PHARMA SOLUTIONS, LLC

 

VIVUS, INC.

 

 

 

 

 

 

By:

/s/ Ian Muir

 

By:

/s/ Peter Tam

 

 

 

 

 

Name:

Ian Muir

 

Name:

 Peter Tam

 

 

 

 

 

Its:

President, MRT

 

Its:

President

 

Signature Page to Commercial Manufacturing Agreement

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

VALIDATION SERVICES

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

SPECIFICATIONS

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

UNIT PRICING, FEES

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

FORM OF QUALITY AGREEMENT FOR PROCESSING

 

FORM OF QUALITY AGREEMENT FOR PACKAGING

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT E

 

KEY PERFORMANCE INDICATORS

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------